﻿100.	My first and most pleasant duty is to congratulate you, Mr. President, your Government and the people of Panama on the honour which this session of the General Assembly has bestowed upon you by electing you as its President. The General Assembly is also to be commended for its very good choice of a steward. Your now very well-known qualities of leadership and statesmanship, so amply tested and demonstrated during the period you served your Government and country in various capacities, including that of Vice-President, and your wide knowledge of international affairs qualify you most eminently for the elevated position which you now hold.
101.	May I also add my own voice and that of my delegation to the many which have already paid tribute to Mr. Imre Hollai of Hungary, the President of the thirty-seventh session, for the exemplary manner in which he fulfilled the duties and responsibilities of his office.
102.	I wish to take this opportunity to congratulate and welcome to the Assembly the new Member, the sovereign State of Saint Christopher and Nevis, and to express our best wishes for its prosperity at home and for a most satisfying participation in the deliberations of the Assembly.
103.	The thirty-eighth session is taking place against the background of a very dark and threatening international scene. Many speakers who have addressed the Assembly before me have made this point. Indeed, the annual report of the Secretary-General on the work of the Organization, submitted for our consideration, conveys the same warning:  1983 has, so far, been a frustrating year for the search for peace, stability and justice and for those who believe that the United Nations is the best available international instrumentality to achieve these ends .
104.	I wish by way of prefacing my brief review of the international scene to recommit my own Government and country to the purposes and principles of the United Nations, as outlined in the Charter, and especially to the maintenance of international peace and security.
105.	It was because of this commitment to the principle of collective international security that Zimbabwe rendered its modest contribution to the Security Council's consideration of the report on the work of the Organization submitted at the thirty-seventh session by the Secretary-General,   searching for ways and means of enhancing the effectiveness of the Council as the body charged with the primary responsibility for ensuring international peace and security.
106.	With the indulgence of the Assembly, I should like now to begin my brief observations on the international scene from the standpoint of my own region, southern Africa, one of the regions in which international peace, stability and security are very gravely threatened.
107.	Today, the closely related and complementary systems of apartheid and Zionism are, understandably, the most spoken about and the most roundly condemned in all international forums. Indeed, in this very Assembly, speaker after speaker has drawn urgent attention to racist Pretoria's dangerous domestic and k /ional policies. Domestically, the racist regime continues its policy of politically discriminating against and relentlessly exploiting the masses of the black majority, economically and culturally.
108.	Having been denied all possibilities of attaining political and social change by peaceful means, the oppressed South African masses are now, as would any people in similar circumstances, waging a war of liberation against the racist white minority regime. As we believe in the justice and legitimacy of their cause, we support their demand for international support, diplomatic, moral and material, and we call upon the international community, especially the United Nations, to intervene effectively in South Africa. The racist regime's archaic apartheid philosophy and policies are not only decidedly against the entire march of human history but are increasingly threatening stability, peace and security in our region. We must warn that such a threat to the stability of this vital region will produce vibrations and 
tremors, with dire consequences for international peace and security.
109.	Feeling itself very much cornered by the escalating domestic liberation struggle, as well as by the Namibian struggle, and by the consolidation of true and genuine freedom and social justice in the neighbouring independent States, the apartheid Pretoria regime is espousing and practising a policy of confrontation and open conflict against the free nations in the region. Thus, no country, from the People's Republic of Angola in the West, to the Republic of Seychelles on the Indian Ocean, and from the Kingdom of Lesotho, in the regime's own hot belly, to Zambia in the North, is being spared from Pretoria's destabilizing campaigns. These campaigns assume all sorts of forms and shapes, including blatantly naked and unprovoked military aggression, as has been unleashed against Angola during the past two years, against Seychelles and Lesotho in 1982, and against Mozambique and Zimbabwe occasionally.
110.	It is common knowledge that Pretoria also recruits, trains, equips and infiltrates into our countries unpatriotic and dissident elements, who harass, kill and maim innocent civilians engaged in productive development. Also taking effective advantage of geographical and historical economic links with its economically weak neighbours, the regime openly and brazenly sabotages their respective economies.
111.	The catalogue of examples of Pretoria's acts of aggression, brutality, and political and economic destabilization, would be too long to read within the scope of an address of this nature. Suffice it to say, therefore, that military aggression and economic brute bullying and blackmail are causing great difficulty and suffering to the peoples of the region, including the slaughtering and massacring of many innocent souls.
112.	As we have pointed out elsewhere, Pretoria's policy of regional destabilization has as some of its main objectives the following: first, the negation of the liberation struggle at home and in Namibia which, in arrogant defiance of the Namibian people and the entire international community, South Africa continues to occupy; secondly, the racist regime wants to intimidate and deter front-line and other States in the region from supporting the struggling masses in South Africa and Namibia; thirdly, the regime is also desperately battling to foil and frustrate our regional economic co-operation and endeavour within the context of the Southern African Development Coordination Conference.
113.	While making it absolutely clear to South Africa that it will not succeed in any of its insidious and diabolic aims, we must also warn the Assembly that the lack of any appreciable progress on the question of Namibia's decolonization is now an international scandal and a great shame to the Organization. Equally disturbing and disconcerting is the apparent indifference of certain Members of the Organization, which are also permanent members of the Security Council, to the gravity of the threat which Pretoria's defiance of international demands for Namibian independence poses to the reputation and effective role of the United Nations. It is now four years since Security Council resolution 435 (1978), embodying a realistic and internationally acceptable formula for the achievement of Namibian independence, was adopted. Yet not only do the resolution and the United Nations plan remain unimplemented, gathering thick layers of dust, but there is also real concern that some of their authors are, wittingly or otherwise, casting dark shadows of doubt upon the entire plan by encouraging South African intransigence.
114.	Since the abortive pre-implementation Geneva meeting of 1981, the failure of which is entirely attributable to South African intransigence, which in turn was encouraged by mixed signals from certain capitals, we have been presented with a series of pretexts to delay the implementation of the United Nations plan on the independence of Namibia. South Africa was said to be harbouring reservations about the United Nations impartiality in supervising elections in Namibia, as provided for under the plan. Although we knew that such reservations were utterly unfounded, we took them into consideration, to the satisfaction of the Pretoria regime itself and to those among the Western contact group who seemed to be sympathetic to the regime's view.
115.	In retrospect, however, the folly of making any concessions to that nonsense about United Nations impartiality is painfully obvious. For, when in August last year we were all agreed that every issue relevant to the plan was in place, and we were preparing to approach the Security Council to adopt an enabling resolution, setting in motion the process of implementing the United Nations plan, further issues were raised, at first by a Security Council member which also belongs to the Western contact group. The Pretoria regime, then desperately looking for excuses to delay further the independence of Namibia, was only too grateful when one was thrown into its lap by that country.
116.	As the Assembly knows, since August of last year, South Africa and that member of the Western contact group have maintained that the Namibians should remain under Pretoria's illegal occupation until the Cuban forces that have been in Angola since 1975, when Angola invited them in to help defend that country against South African aggression, have been withdrawn. Members will recall that, in an effort to obtain South African co-operation in the immediate implementation of the United Nations plan, the Security Council adopted resolution 532 (1983) in May of this year, empowering the Secretary-General to hold consultations with the parties to the cease-fire agreement proposed under the plan. The Secretary- General has since published a report on his visit to South Africa, Namibia and Angola, in fulfilment of his mandate. The Secretary-General says that, although every outstanding issue relevant to resolution 435 (1978) has been resolved and we are tantalizingly close to finality on the modalities of implementing the plan,  the position of South Africa regarding the issue of the withdrawal of Cuban troops from Angola as a precondition for the implementation of resolution 435 (1978) still makes it impossible to launch the United Nations plan. ?
117.	I must reiterate here my Government's total condemnation and rejection of any attempt, from whatever quarter, to bring any new factors into the Namibian decolonization equation. This linkage, besides being obviously unfair, illogical, irrelevant, illegal and grossly immoral, is also a very serious breach of resolution 435 (1978). It must be borne in mind that this resolution, which was the result of painstaking consultations and negotiations, was and is still strictly meant to be the basis of a solution to the Namibian question only. It was never meant to be a prescription for a comprehensive solution of the problems of the southern African region as a whole, least of all to provide for the geopolitical concerns and preoccupations of any Power or group of Powers.
118.	It is also becoming increasingly clear that linkage is nothing but a smoke-screen designed to conceal the fact that it is South Africa that must unconditionally withdraw its own troops which have been occupying parts of the Angolan territory for over two years now. When are those racist forces which have brought so much misery and 
death to Angola going to leave that country? Why should the international community be required to interfere in a matter that rightly concerns Angola and Cuba? Besides, have any of the Cuban soldiers been found on South African territory? Why should the Cuban forces in Angola be regarded as a stumbling-block to the independence of Namibia?
119.	We also reject linkage because it is calculated to give the wrong impression that it is Angola which is responsible for the current deadlock on the Namibian question. We cannot accept this wicked view, which seeks to shift the blame and responsibility from the perpetrator to the victim of the injurious act. It is South African intransigence that has brought about the deadlock, and pressure must be brought to bear upon South Africa until that regime leaves Namibia and Angola. In this the role of the contact group members is critical. They must now stop pampering the regime and tell it that enough is enough. We call upon each of them, as a first step, to condemn and reject linkage categorically, and demand Pretoria's compliance with United Nations demands to make possible the immediate implementation of resolution 435 (1978). We must warn the members of the Western contact group that they cannot afford to equivocate regarding the need totally to reject linkage and to reaffirm their total commitment to the immediate and unconditional implementation of resolution 435 (1978). This immediate removal of ambiguities will help to arrest the rapid erosion of the little confidence in them that may still exist among front-line States and, indeed, in the entire African continent. They have an opportunity to do this now and at the forthcoming Security Council meeting, which will also consider the report of the Secretary- General.
120.	If, however, South Africa refuses to co-operate, the Council should be asked to take appropriate action, in accordance with the provisions of the Charter of the United Nations.
121.	Let me now explain our position on other troubled areas of Africa. Zimbabwe has always viewed the question of Western Sahara as that of a people yearning and fighting for self-determination. Consequently we support the demand of the Saharan Arab Democratic Republic for self-determination and sovereignty, and sincerely hope that Morocco, a key member of the OAU, will soon reconcile itself to this reality. Such a step by Morocco would bring peace to the area, to the benefit of the peoples of Morocco and the Saharan Arab Democratic Republic.
122.	For about two decades Chad has known no peace. The people of Chad, like any people, have a right to peace and undisturbed economic and social development. It is our view that the fratricidal wars and strife which continue to bring death and misery to the people of Chad are to a very large extent the result of external interference in the affairs of that State. We therefore call upon the Assembly to demand the immediate withdrawal of all foreign forces from Chad to enable the people of Chad to discuss their problems among themselves, under the auspices of the OAU.
123.	The question of security in and around the Indian Ocean has been an item on the international agenda ever since the Third Conference of Heads of State or Government of Non-Aligned Countries, held at Lusaka in 1970, which called upon all States to respect the Indian Ocean as a zone of peace. Zimbabwe fully endorses this demand. We call upon those that bring weapons of mass destruction to the region and those super-Powers involved in competition and rivalry for spheres of influence to end those activities, .which continue to threaten peace and security in the region. We equally condemn the maintenance of foreign military bases and call upon all concerned to respect fully General Assembly resolution 2832 (XXVI) of 1971.
124.	The situation in the Middle East continues to cause great concern to the international community. Zionist Israel's invasion of Lebanon last year and the subsequent slaughtering of hundreds of Palestinian refugees at the Sabra and Shatila refugee camps are but two of the numerous ugly manifestations of the Zionist killer instinct and are reminiscent of Nazi barbarity. Surely the international community does not need other Sabras and Shatilas to jolt it into realizing that Zionism is one of the most deadly threats to international peace and security. The international community should demand of Israel unconditional withdrawal from all the Palestinian and Arab lands which it has been occupying since 1967. We believe that this would contribute greatly to the finding of a peaceful and lasting settlement in that region. We are convinced that no solution to the Middle East question can be just and lasting unless it recognizes and guarantees the inalienable right of the Palestinian people to self-determination and an independent Palestinian State.
125.	It is also a matter of deep regret that for over two years two very dear Members of the Organization have been involved in an internecine war. I am referring here to the very unfortunate war between Iran and Iraq, both of which are friends of Zimbabwe. We reiterate here our appeal to them to do their utmost to settle this conflict without delay by negotiation. The continuation of this war, which has already caused a great deal of suffering and misery, apart from costing each country very dear in material terms, is in no one's interest.
126.	The question of Cyprus has been before the Assembly for a long time now, and we are deeply concerned that no solution to it seems to be in sight. Foreign intervention and occupation continue there, seriously threatening that country's sovereign independence, territorial integrity and the unity of its people. The President of Cyprus has proposed the total demilitarization of that country and Zimbabwe fully supports this proposal.
127.	As a small country, holding very dear the principles of non-intervention and non-interference in the affairs of sovereign States, Zimbabwe is greatly disturbed whenever and wherever there is evidence of their violation, even if the violators are our friends. Accordingly, we must record our deep concern about foreign intervention and interference in Afghanistan, Kampuchea, on the Korean peninsula and in East Timor. We must observe, with deep regret, that in most instances, though not necessarily in all, the perpetrators of intervention and interference in the affairs of other States are permanent members of the Security Council who, by their position, should be most aware of the heavy and special responsibility for international peace and security which the Charter has placed on them.
128.	We call upon those concerned to leave the peoples of Afghanistan, Kampuchea, Korea and East Timor freely to exercise their right to determine their own social and political systems, and to choose their leaders without any intervention and interference. With particular reference to the Korean situation, we must warn that die perpetuation of the idea of  two Koreas  by foreign Powers not only destroys any prospects for a peaceful solution of this problem, but it also aggravates the tension which has existed on the peninsula for a long time now. It has been and continues to be our view that the continuing military build-up in the south of the peninsula militates against any possibility of meaningful dialogue 
between the South and the North. Accordingly the Assembly should, in our view, call for the immediate withdrawal of those foreign troops, so as to set a stage for the peaceful reunification of Korea.
129.	In concluding my comments on the violations of the principles of non-intervention and non-interference in the affairs of States, I now want to turn to the situation in Central America. There, tension, and sometimes even open conflict, continue gravely to threaten regional peace and stability, with very serious consequences for international peace and security. This tension is very largely attributable to foreign intervention and interference, aimed at destabilizing and undermining progressive Governments in the region and in the Caribbean area. Nicaragua is a typical example of one of the countries target ed for campaigns of destabilization and aggression from the outside. Cuba and Grenada have also been, and continue to be, targets and are subjected to all sorts of blackmail and intimidation by an external Power.
130.	We have emphasized elsewhere that having waged a heroic and truly revolutionary struggle against the externally propped-up and supported Fascist dictatorship of Somoza, the hard-working Nicaraguans need to be left alone in peace and quiet to forge ahead with the challenging task of economic and social reconstruction and rehabilitation. For this formidable task, Nicaragua needy the maximum mobilization of its financial, material and manpower resources. Unfortunately, however, Nicaragua has been, and continues to be, compelled to divert most of these scarce resources towards the defence of its territorial integrity and sovereign independence from external aggression. Zimbabwe strongly condemns the activities of the criminal and counter-revolutionary elements that are being recruited, equipped and directed by foreign powers to destabilize Nicaragua. We shall continue to support fully the heroic people of Nicaragua in their struggle to defend their hard-won revolution
131.	Similarly, we note with deep concern that a dispute exists between the two neighbouring countries of Guyana and Venezuela. We wish to call upon the two parties to strive for a peaceful and just settlement to this very unfortunate dispute. In our view, such a settlement can only be attained through the strict observance of United Nations and Non-Aligned Movement principles relating to the inadmissibility of the use or threat of force in the settlement of disputes. We further wish to point out that no settlement can be regarded as fair and just unless it respects and guarantees Guyana's independence, territorial integrity and sovereignty. Finally, Zimbabwe wishes to affirm the position taken at the Commonwealth Heads of Government Meeting, held at Melbourne in 1981.
132.	Members will recall that international peace and security were gravely threatened last year when tension between the United Kingdom and Argentina erupted into open military conflict. Our position is that the two parties should initiate earnest negotiations for a peaceful and just solution to the Falkland or Malvinas Islands question without delay, in order to avoid the recurrence of last year's dangerous events.
133.	Our efforts to ensure respect for the principles of non-intervention and non-interference in the affairs of States, as well as whatever endeavours we may undertake to improve social and economic conditions in our respective societies and world-wide, cannot by themselves inspire confidence in the future, as long as humanity continues to live under the spectre of a nuclear holocaust. We are most concerned that the more the nuclear Powers, especially the two super-Powers, talk about arms reduction and disarmament, the more they increase and perfect their respective military capabilities, including military nuclear power. For instance, the same countries have been carrying out many tests since 1963, when the Union of Soviet Socialist Republics, the United States and the United Kingdom signed the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water. Also, during the same period, the acquisition of military nuclear technology has spread to other countries.
134.	Consequently, today, in spite of arms reduction and disarmament talks, the world has seen an unprecedented piling up of military weaponry, including nuclear arsenals of such deadly perfection that should their use ever be resorted to in any conflict the outcome will be total destruction of this planet. With one clear and loud voice, therefore, we must demand an immediate end to the arms race, for there can be no real peace and security as long as we live in constant fear that one day some mad person may pull the nuclear trigger and reduce us and the planet to ashes. True peace and security can be ensured only by general and complete disarmament, especially nuclear disarmament, under international control.
135.	I wish now to comment on the current world economic situation, which is characterized by inequitable relations and a crisis unprecedented in modern times. There is a very serious decline in economic activity, which has had a particularly debilitating effect upon developing countries. The world economy's rate of growth has also seen and continues to experience a marked contraction, although we hear that there are signs of recovery. For instance, whereas the 1980-1981 output increased by 1 per cent, in 1981-1982 it tumbled even below that level. Similarly, for the first time in almost half a century, world trade declined by 6 per cent in 1982.
136.	This unprecedented malaise in the world economy has also been accompanied by very disturbing stagnation. In response to this, some industrialized countries made the combating of inflation a primary objective of macro- economic policy. In most cases, however, this produced no satisfactory results or, where relative success was achieved, it was at the risk of a downward movement of aggregate economic activity and unemployment. This, therefore, largely contributed to the staggering number of 30 million unemployed people in the countries of the Organization for Economic Co-operation and Development. The upward movement of commodity prices, symptomatic of this accelerated inflation, has also had a devastatingly adverse effect on developing countries. In particular it has limited imports of food and capital goods which are vital to programmes of economic development.
137.	Also, for the first time in 35 years, prices of commodity exports from developing countries have plummeted, and have now reached their lowest levels. Added to that, developing countries find it increasingly difficult to gain access to markets in the developed countries, largely on account of protectionism. There is, therefore, a serious decline in the foreign exchange earnings of developing countries, causing a corresponding contraction in their import capacity, amounting to $85 billion during the past two years. This has also led to a decline in their exports to industrialized countries, which in turn threatens the world with the disruption and cumulative decline of global economic activity. The liquidity problems of the developed countries have been further aggravated by the unprecedented increase in interest rates, which makes external borrowing very difficult. Added to that are difficulties in gaining access to international capital markets. 

138.	In sub-Saharan Africa the current economic crisis has been aggravated also by the deteriorating food security situation resulting from drought. Although many developing countries in other regions have recorded marginal increases in food production, food production has not matched population growth in most of those areas.
139.	The sooner we come to grips with the practical realities of the economic interdependence of the North and the South, the better for us all. This interdependence makes economic recovery in the North dependent upon the activation of development processes in the South. The view that economic prosperity in the North will have a trickle-down effect upon the South, thus generating growth, must, therefore, be rejected. We are faced here with a global crisis the solution of which demands a global approach. It is our strong opinion that the first step towards the discovery of the solution to this crisis lies in the realization that, whether we belong to the poor South or the richly endowed North, whether we are a superpower or a small Power, whether we espouse a capitalist or a socialist social and economic system, there are in fact many common international economic interests and goals whose attainment is possible only through a united approach and action by all of us. Perhaps this realization already exists and what is lacking is agreement on what steps we should take to attain the common goals. We of the South have invested our hopes in global negotiations as the most effective and most realistic instrumentality through which solutions to world poverty can be found. Unfortunately, however, the process of global negotiations has now stagnated for some time, partly because some leaders of the North have not yet come to perceive poverty in a global context and partly because some of those who see it as a world phenomenon still lack the necessary political will and courage to join hands with us.
140.	We had also hoped that the sixth session of the United Nations Conference on Trade and Development would provide a golden opportunity in the various areas of trade and development and in the monetary and financial dimensions of development and payment arrangements. Similarly, we had also viewed that session, and especially its decisions on the issues of trade, raw materials, commodities, money and finance, as providing new impetus and an important contribution to the global negotiations. Unfortunately, however, the sixth session, like the deadlocked global negotiations, also proved to be a huge disappointment to us of the South. Again, this is one of the several opportunities to solve the present global economic crisis which, sadly, have been allowed to slip through our fingers, to our common detriment, whether we are poor Southerners or rich Northerners.
141.	Let me end this statement with a question which is bothering me, as it must, I believe, be bothering all members. When are we going to grasp the magnitude or seriousness of the economic crisis facing the international community, which is now threatening the very fabric of our societies? Is time really on our side, as some seem to suggest?






